Emission Reduction Purchase
Agreement                                                                                                   
Page 1 of 18

Exhibit 10.22

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

[Chinese translation]

 

 

Hebei Fengda 1 Million Tons/yr Metallized Pellet Project

[Chinese translation]

 

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                   
Page 2 of 18

between

(The "Purchaser") [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)
[Chinese translation]

740 St. Maurice suite 102
Montreal, QC H3C 1L5
Canada
Tel: 5148763907      Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO: Dr. Tri Vu Truong

and

(the " Seller"), henceforth “PROJECT PROPONENT”
[Chinese translation]

Hebei Fengda Metallized Pellet Co., Ltd.
[Chinese translation]

(“Owner”)

Address: East of Pingshe Rd. Jingjing Mining Area, Shijiazhuang City, Hebei
Province,
CHINA [Chinese translation]050100
Telephone: 0311-82066098
Mobile: 13831132217 Email: zhanghongbo3@163.com

Board Chairman: /[Chinese translation]

 

Both parties have agreed to sign the Reduction Emission Purchase Agreement
(Agreement)
with the following terms and conditions: [Chinese translation]

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 3 of 18

 Interpretation and Definitions /[Chinese translation]     In this Agreement,
unless otherwise required by the context, all terms shall have the meaning set
forth   in the definitions below.  [Chinese translation]:    Agreement:  Means
this Emission Reduction Purchase Agreement. [Chinese translation]  [Chinese 
translation]     Annex B  Means the countries listed in Annex B to the Kyoto
Protocol having  Countries:  committed themselves to reduce or limit their GHG
emissions. [Chinese  [Chinese  translation] translation]      Annex I  Means the
parties to the UNFCCC listed in Annex I thereto (Annex I   Countries:  consists
of industrial countries and countries in transition). [Chinese   [Chinese 
translation]  translation]     Anticipated   Means up to ( ) Certified Emission
Reductions (CERs) per annum during  Emission  the Crediting Period, anticipated
be generating by the Project and  Reduction:  calculating in accordance with the
Kyoto Rules. [Chinese translation]  [Chinese  translation]     Baseline:  Means
the scenario that reasonably represents the anthropogenic emissions  [Chinese 
of GHG that would occur in the Host Country in the absence of the Project, 
translation]  determined in accordance with the Kyoto Rules. [Chinese
translation]    Business Day:  Means a day on which banks are open for general
business in China.  [Chinese  [Chinese translation]  translation]    Carbon
Dioxide  Means a metric measure used to compare the emissions of various GHG 
Equivalent:  based upon their global warming potential. [Chinese translation] 
[Chinese  translation]    Certification:  Means the written confirmation by an
Operational Entity of an Emission  [Chinese  Reduction resulting from a CDM
project and having passed the Verification  translation]  procedure according to
the Kyoto Rules. [Chinese translation]     Certified  Means a unit of Emission
Reduction issued pursuant to Article 12 of the  Emission  Kyoto Protocol and the
requirements of the Kyoto Rules (including  Reduction  Certification), equal to
one metric ton of Carbon Dioxide Equivalent  [Chinese  resulting from a CDM
project. [Chinese translation]  translation]        Initial: Project
Proponent:___ Initial: Ecolocap Solution (Canada) Inc. :_____ 


--------------------------------------------------------------------------------

 Emission Reduction Purchase
Agreement                                                                                    
Page 4 of 18   Clean Development  Means the flexible mechanism established by
Article 12 of the Kyoto Protocol providing for   Mechanism Annex I Countries to
implement projects that reduce (CDM):  emissions in non-Annex I Countries in
return for CERs and assist the non-  [Chinese    Annex I Countries in achieving
sustainable development and contributing to  translation]  the ultimate
objective of the UNFCCC. [Chinese translation]      Crediting  Means, until
December 31, 2026. [Chinese translation] Period: [Chinese  translation]   
Emission  Means reduction in emission of GHG achieved, calculated in accordance 
Reduction:  with the Kyoto Rules. [Chinese translation] [Chinese  translation] 
  Executive  Means the international authority elected by the representatives of
the  Board: [Chinese  parties to the Kyoto Protocol responsible for monitoring
the CDM process.  translation]  [Chinese translation]   First  Means, from 19
October, 2008 until 31 December, 2012.  Commitment  Period: [Chinese  2008
[Chinese translation] translation]    Force Majeure:  Means any circumstance or
condition beyond the control of either party to  [Chinese  this Agreement
affecting the performance of its obligations under this  translation]  Agreement
including in particular wars, insurrection, natural disaster or    equivalent
circumstances. [Chinese translation]   Greenhouse  Means the six gases listed in
Annex A to the Kyoto Protocol. [Chinese  Gases (GHG):  translation] [Chinese 
translation]    Host Country:  China [Chinese translation] [Chinese 
translation]    Kyoto Protocol:  Means the protocol to the UNFCCC adopted at the
third conference of the  [Chinese  parties to the UNFCCC in Kyoto, Japan, on
December 11, 1997. [Chinese  translation]  translation]   Kyoto Rules:  Means
the UNFCCC, Kyoto Protocol, the Bonn agreement, the Marrakech  [Chinese 
Accords, any relevant decisions, guidelines, modalities and procedures 
translation]  made pursuant to them and/or any succeeding international
agreements as    amended and/or supplemented from time to time and which include
those    rules specifically required to be met for the issuing and transfer of
CERs.    [Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 5 of 18

Letterof  Means a binding approval of the Project by the Host Country together
with  Approval  an approval of the transfer of CERs. [Chinese translation] 
(LOA): [Chinese    translation]      Monitoring  Means an annual report to be
provided by Owner setting out the total  Report: [Chinese  number of Emission
Reductions generated by the Project during the  translation]  previous year
according to the Kyoto Rules, international Monitoring rules    and the PDD.
[Chinese translation]    Monitoring:  Means the collection and record of data
allowing the assessment of  [Chinese  reductions in GHG emissions resulting from
the Project conducted in  translation]  accordance with the Kyoto Rules.
[Chinese translation]    Designated  Means an independent entity accredited by
the Executive Board being the  Operational  executive body for CDM and inter
alias responsible for determining  Entity: [Chinese  whether a project and the
resulting Emission Reductions meet the  translation]  requirements of Article 12
of the Kyoto Protocol. [Chinese translation]    Project Design  Means a detailed
description of the Project to be submitted for Validation  Document  prepared in
accordance with the Kyoto Rules, the UFG and the Directive  (PDD):  and attached
as Annex [iv]. The Purchaser will be responsible for providing  [Chinese  PDD
development for Registration of the Project. [Chinese translation] 
translation]    Project:  Means the proposed CDM project described in the PDD
and other  [Chinese  documents describing the implementation and economics of
the Project  translation]  attached in Annex [iii]. [Chinese translation]   
Registration:  Means the official registration of a CDM project by the Executive
Board  [Chinese  according to the Kyoto Rules. [Chinese translation] 
translation]      UNFCCC:  Means the United Nations Framework Convention on
Climate Change    adopted in New York on May 9, 1992. [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                          
Page 6 of 18

Unit Price:  Means the price payable by Purchaser to Project Proponent per 
[Chinese  Certified Emission Reduction (CER) unit: [Chinese translation] 
translation]  The purchase unit price paid by EcoloCap Solutions Canada Inc to 
  Chinese Project Proponent for the CER is fixed at 9.5 Euro/CER for    the year
2008 to 2012 and a new agreement for purchase unit price    will be negotiated
for the next two periods of extension. /EcoloCap    Solutions Canada Inc 2008
-[Chinese translation]     For the first payment, a one time amount of 100,000
Euro will be   paid to Ecolocap Solutions Inc for the reimbursement to Ecolocap
for    its advance cash for the costs relating to CDM process. Other    expenses
will be paid by EcoloCap. [Chinese translation]    Term:  Ecolocap Solutions Inc
will purchase certified CERs generated by  [Chinese  this project for the year
2008 to 2012 with options of extension for   translation]  two other periods of
7 years, the period 2013-2026, with the same    terms and conditions except for
the price which will be renegotiated.    /Ecolocap Solutions Inc. [Chinese
translation]     Validation:  Means the assessment of the PDD, including the
Baseline, by an  [Chinese  Operational Entity, determining its compliance with
the Kyoto Rules.  translation]  [Chinese translation]     Verification:  Means
the periodic independent review and ex post determination of  [Chinese  the
monitored reductions in GHG emissions that the Project has  translation] 
achieved during a specified period of time by an Operational Entity in 
accordance with the Kyoto Rules. The project's owner will be   Responsible for
providing periodical monitoring. [Chinese    translation]           Unless
otherwise specified, references to clauses are clauses of this Agreement,
references to legal  provisions are references to such provisions as in effect
from time to time, use of a gender includes any  gender and use of the plural
includes the singular and vice versa where the context requires.  [Chinese
translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                             
Page 7 of 18     All headings and titles are inserted for convenience only and
shall not be deemed part of this  Agreement or taken into consideration in its
interpretation. [Chinese translation]    1. Preamble [Chinese translation]   
The Project is located on the territory of the Host Country.    [Chinese
translation]     2. Contractual Obligations [Chinese translation]    2.1.
Anticipated Emission Reductions [Chinese translation]    2.1.1. Upon
Registration of the Project, Purchaser shall endeavor to implement the Project
in    accordance with the PDD and other documents describing the implementation
and economics    of the project attached in (Annex iv) at its own risk and
expense (Annex ii). It is hereby    acknowledged and agreed between the Parties
hereto that Purchaser does not warrant the    generation of, and is not obliged
to generate, any CERs, whether by the Project or otherwise.    [Chinese
translation]    2.1.2. If the Project generates CERs during the crediting
period, Project Proponent shall, to the    extent it is legally possible and
permissible, exclusively transfer to Purchaser all rights (and,    to the extent
legally possible and permissible, legal title) which Project Proponent may have 
  in the Anticipated Emission Reductions.    [Chinese translation]    2.1.3.
Purchaser shall pay to Project Proponent the Unit Price for each Anticipated
Emission    Reduction generated by the Project and in which the Project
Proponent's rights are transferred    to Purchaser in accordance with clause 3
below.    [Chinese translation]    2.2. Emission Reductions generated after the
Crediting Period [Chinese translation]    If the Project generates any Certified
Emission Reductions after the Crediting Period,    Purchaser shall enter into
negotiations with Project Proponent with a view to concluding an    agreement on
the purchase of such Certified Emission Reductions based on the principles of   
this Agreement but amended in order to reflect the international and/or national
rules then    applicable.    [Chinese translation]  2.3. Schedule for CDM
procedure [Chinese translation]  2.4.1. Upon the signature of the ERPA contract,
Purchaser shall develop the Project Idea Note (PIN)    and send it to Project
Proponent for submitting to National Development and Reform    Commission (NDRC)
with all necessary legal documents. The NDRC’s endorsement letter    shall be
done expectedly within a month.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 8 of 18

2.4.2. After having the endorsement letter of PIN from NDRC, Purchaser shall
submit the Project    Design Document (PDD) of the Project with all necessary
legal documents to NDRC for    appraisal and approval within 2 months. The PDD
of the Project which has been written by    consultant shall also be considered
and revised by Purchaser during this period of time.    [Chinese translation]   
2.4.3. The Purchaser’s consultant shall improve and edit the PDD within one
month, following the    oral presentation of the PDD of the Project to NDRC, in
order to get DNA’s Approval letter    [Letter of Approval (LOA)].    [Chinese
translation]    2.4.4. Validation report shall be completed by Designated
Operational Entity (DOE) and the    Purchaser’s consultant within the period of
5 months after DNA’s approval.    [Chinese translation]        After meeting the
requirements of validation by DOE, CDM project will be submitted to    Execute
Board (EB) for final appraisal and approval.    [Chinese translation]     
2.4.5.   Following the first verification of DOE for the implementation of the
CDM project and the    monitoring of GHG reduction, the CER's certificate will
be issued by EB.    [Chinese translation]    3.  Transfer [Chinese translation] 
     Transfer to Purchaser of all the rights (and, to the extent legally
possible    legal title) which Project Proponent may have in a Certified
Emission Reduction shall have    occurred upon the transfer of CER’s certificate
from the register of the Executive Board to a    register in favor of Purchaser.
This transfer shall be made immediately as soon as the EB    officially approve
the Project registration.    [Chinese translation]     4. Payment [Chinese
translation]     4.1. Payment for Certified Emission Reductions [Chinese
translation]     4.1.1. Payment by Purchaser to Project Proponent for the
Certified Emission Reductions shall be    made within 50 Business Days after the
CER’s certificate are delivered to Purchaser.    Purchaser shall transfer money
into the account of Project Proponent, after the CER    certificate is issued by
the EB following each monitoring realized by the DOE.    [Chinese translation] 
  4.1.2. All payments shall be made through the account of Ecolocap which has
been registered for    the Project when the PDD is submitted to EB for approval.
This account is in the EB’s    common account [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                              Page 9
of 18   4.1.3. All payments shall be made in US Dollars.    [Chinese
translation]     4.2. Costs and Expenses [Chinese translation]    4.2.1. Subject
to clause 4.2.2 below, all fees, costs or other expenses in connection with the 
  Registration and the transfer of CERs shall be borne by Purchaser including
VAT, if any,    according to VAT law applied in China.    [Chinese translation] 
  4.2.2. The share of the proceeds from CERs generated by the Project to be used
to cover    administrative expenses and to assist developing countries that are
particularly vulnerable to    the adverse effects of climate change to meet the
costs of adaptation according to the Kyoto    Rules shall be borne by the
Project Proponent.    [Chinese translation]    4.2.3. The Project Proponent
should provide necessary information to the Purchaser for the    preparation of
documents required for PIN (project idea note), PDD (project design   
document), the validation, the verification/certification, and the registration
with CDM    Executive Board (Annex i). All costs accrued to each of the Parties
in negotiating, preparing,    executing and carrying into effect of this
Agreement, shall be borne by each of the Parties    themselves.    [Chinese
translation]    5. Termination and Remedies [Chinese translation]    5.1. Either
Party (the "Non-defaulting Party") shall be entitled to terminate this Agreement
by    written notice to the other Party with immediate effect if any of the
following events occurs:    [Chinese translation]    5.1.1. n case the Project
is not register as a valid CDM Project activity with the CDM EB within   
eighteen (18) months upon execution of the ERPA, (which will be signed not later
than three    (3) months after the signature of this term sheet), either party
shall have the right to terminate    its rights and obligations under the ERPA. 
  [Chinese translation]    5.1.2. In any given Contract Period, if the
verification of the Project’s CERs is delayed by 90 days    or more due to the
Project Proponent ’s or Purchaser’s fault and/or misconduct, each of the   
non-defaulting parties shall have the right to terminate its rights and
obligations under the    ERPA.    [Chinese translation]    5.1.3. In case the
project is not commissioned within eighteen (18) months following the date of
the    ERPA, each Purchaser shall have the right to terminate its rights and
obligations under the    ERPA.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                   
Page 10 of 18

5.1.4 Upon occurrence of an event of default or any other termination event in
respect of the    Project Proponent or of Purchaser as provided in the ERPA,
each of the non-defaulting    parties shall have the right to terminate its
rights and obligations under the ERPA.    [Chinese translation]    5.2 Force
Majeure [Chinese translation]      Should either Party be impeded wholly or in
part from fulfilling any of its obligations under    the Agreement for reasons
of Force Majeure, such obligation shall be suspended to the extent    and for as
long as such obligation is affected by Force Majeure and the impeded Party
shall    be entitled to such extension of time as may be reasonably necessary. 
  [Chinese translation]       Either Party shall notify the other Party of the
existence and date of beginning of an event of    Force Majeure that is likely
to impede its performance under the Agreement within 20    business days after
having obtained knowledge of any such event. Either Party shall likewise   
advise the other of the date when such event ended and shall also specify the
re-determined    time by which the performance of its obligations hereunder is
to be completed.    [Chinese translation]       Project Proponent and Purchaser
shall consult with each other with a view of determining any    further
appropriate action if a condition of Force Majeure is to continue after 20
business    days from the date of giving notice thereof.    [Chinese
translation]       Neither Party shall be liable for damages or have the right
to terminate this Agreement for    any delay in performing hereunder if such
delay is caused by Force Majeure; provided,    however, that the non-impeded
Party shall be entitled to terminate such part of the Agreement    that remains
unfulfilled, if the condition of Force Majeure is to continue after 6 months
from    the date of giving notice thereof.    [Chinese translation]     6 Change
in Circumstances [Chinese translation]       If any change in circumstances
(i.e. a change of scientific basics or applicable standards    relating to the
Baseline methodology and/or the applicable criteria for Verification and   
Certification of the resulting Emission Reductions) occurs which substantially
affects the    Project, the Parties to this Agreement shall enter into
negotiations with a view to adapt the    Project and its implementation or any
relevant provision of this Agreement, as may be    necessary or useful. A change
in circumstances shall in no event be considered substantially    affecting the
Project if at least 50% of the Anticipated Emission Reductions can be
generated.    [Chinese translation]      The Parties to this Agreement shall
cooperate and make their best efforts to enable the    continuation of the
Project in accordance with the new circumstances and to achieve the 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 11 of 18

  generation and transfer of the Anticipated Emission Reductions.    [Chinese
translation]      If any of the documents related to the Project and submitted
at any time during the term of    this Agreement fails to be approved by such
authority whose approval is required under the    Kyoto Rules or otherwise
appears to be non-compliant with any relevant standards or    conditions of the
Kyoto Rules, Project Proponent and Purchaser shall discuss whether or not    the
relevant documents are to be revised and resubmitted.    [Chinese translation] 
   7. Conditions Precedent [Chinese translation]      This Agreement shall enter
into force upon satisfaction of the following condition precedent:    [Chinese
translation]      Conclusion of a binding agreement with the Host Country.   
[Chinese translation]      8. Miscellaneous [Chinese translation]      8.1.
Assignment and Subcontracting [Chinese translation]      Because the interests
of Project Proponent is paid by Purchaser, Project Proponent shall not,   
without the written consent of Purchaser, assign or transfer the Agreement or
the benefits or    obligations thereof or any part thereof to any other person. 
  [Chinese translation]      Purchaser may transfer any of its rights or
obligations under the ERPA to any third party    (“assignee”) without consent of
Project Proponent. However, Purchaser shall inform Project    Proponent for
these transfers if any. Rights and obligations between Purchaser and Project   
Proponent remain the same after the transfer.    [Chinese translation]     
Within 90 business days before the first commitment period come to an end, both
Parties    shall renegotiate to continue the agreement. If over 30 days,
starting the day on which the    first commitment period ends, both Parties can
not come to an agreement, Project Proponent    has full power to assign the
Agreement to any other person without legal ties from Purchaser.    [Chinese
translation]      8.2. Confidentiality and Disclosure [Chinese translation]     
The Parties shall treat as confidential all information obtained as a result of
entering into or    performing this Agreement which relates to the provisions of
this Agreement, the    negotiations relating to this Agreement and the subject
matter of this Agreement.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                
Page 12 of 18

  No Party shall disclose any such confidential information to any third party,
except in those    circumstances where disclosure is required in order to comply
with any laws or regulations,    including without limitations of the Kyoto
Rules.    [Chinese translation]    8.3. Notices [Chinese translation]      Any
communications to be made under or in connection with this Agreement shall be
made    in writing (including by facsimile) to the address or facsimile number,
from time to time    designated by the Party to whom the communication is to be
made to the other Party for that    purpose.    [Chinese translation]      A
communication shall only be considered as legal effect if it is posted and
confirmed by    both Parties.      8.4. Entire Agreement [Chinese translation] 
    This Agreement embodies the whole and only agreement of the Parties with
respect to the    subject matter hereof, and no prior or contemporaneous oral or
written agreement or    understanding shall be deemed to constitute a part of
this Agreement, unless expressly    referred to herein, or attached hereto, or
specifically incorporated by reference herein. The    Annexes and schedules to
this Agreement constitute integral parts of this Agreement and    shall
therefore be deemed part of this Agreement.    [Chinese translation]    8.5.
Amendments [Chinese translation]      This Agreement may only be amended with
the written consent of the Parties hereto.    [Chinese translation]    8.6.
Severability [Chinese translation]      If any part or provision of the
Agreement is or becomes illegal, void or unenforceable in any    respect, the
remaining parts or provisions shall not be affected or impaired. Any deficiency
in    the Agreement resulting there from shall be amended by way of
interpretation of the    Agreement having due regard to the Parties intent.   
[Chinese translation]      8.7. Governing law [Chinese translation]      This
Agreement shall be governed and construed in accordance with English law
excluding    its rules on conflicts of laws.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                    
 Page 13 of 18

8.8. Jurisdiction [Chinese translation]      Any dispute, claim or controversy
arising out of or relating to this agreement will be settled    by arbitration
at Hong Kong International Arbitration Center (“HKIAC”) in Hong Kong    under
the UNCITRAL Arbitration Rules. The number of arbitrators will be three and the 
  arbitrators will be appointed in accordance with the UNCITRAL Rules and the
HKIAC    Procedures for the Administration of international Arbitration (the
“HKIAC    Procedures”).The arbitration proceeding will be administered by HKIAC
in accordance with    the HKIAC Procedures. The legal place of the arbitration
will be Hong Kong and the    language to be used in the arbitral proceedings
will be English. All arbitration costs    (including legal costs) will be borne
by the unsuccessful party unless otherwise determined    by the arbitration
tribunal.    [Chinese translation]    8.9. Counterparts [Chinese translation] 
      This Agreement shall be executed in two counterparts with one copy for
Project Proponent    and one for Purchaser. If there are any discrepancies
between the English and the Chinese    version, the English version will
prevail.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                           
Page 14 of 18

 

PARTIES TO THE AGREEMENT [Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this …19th….. (Day) of …Oct.…, 2008, in the presence of:
[Chinese translation]

 

Purchaser:              DR. TRI VU TRUONG    President-CEO: Dr. Tri Vu Truong   
EcoloCap Solutions (Canada) Inc. (EcoloCap)    [Chinese translation]    
Project    Proponent:                  LI, LISHENG    Chairman of the Board:
LI,Lisheng    [Chinese translation]    Hebei Fengda Metallized Pellet Co.,Ltd   
[Chinese translation]          Witness No 1                                     
                               Witness No 2 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                      
Page 15 of 18

ANNEX i:

1. The salient features of 1 Million /yr Metallized Pellet Production

 

 

 

 

 

 

 

2. Project time schedule:

- The year 2008:
- The year 2009:
- The year 2009 - 2010:;
- The year 2011:

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                       
Page 16 of 18

ANNEX ii:



WORK FLOW OF CDM ACTIVITY

[exhibit1022x16x1.jpg]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                
Page 17 of 18

ANNEX iii:

SUMMARY OF FEASIBILITY STUDY (FS) AND
ENVIRONMETAL IMPACT ASSESSMENT (EIA)

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
Page 18 of 18

ANNEX iv:

PROJECT DEVELOPMENT DOCUMENT (PDD)

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------